USCA11 Case: 20-14745    Date Filed: 08/11/2021    Page: 1 of 4



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-14745
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 9:19-cv-80979-RS



MAGARETTE REVOL,

                                                             Plaintiff-Appellant,

versus

WELLINGTON REGIONAL MEDICAL CENTER,
WELLINGTON REGIONAL MEDICAL CENTER, INCORPORATED,
MARIE JO CARRICILO,
SAM CASTLE,

                                                           Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (August 11, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14745           Date Filed: 08/11/2021       Page: 2 of 4



       Margarette Revol appeals from the district court’s dismissal of her pro se

complaint under the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12112(a), for failure to follow court orders and amend her complaint to comply

with Federal Rule of Civil Procedure 10. After careful review, we affirm.

                                                I

       Revol, proceeding pro se, sued her employer under the ADA for retaliation

and failure to accommodate. The district court ordered her to file an amended

complaint within a certain time period to comply with Rule 10. After she failed to

do so, it dismissed her complaint with prejudice. She now argues, however, that

the basis for dismissal was actually a separate finding by the district court that she

had failed to timely make Rule 26 disclosures, which she asserts was erroneous.

She contends that she did everything the district court requested of her, but she

does not address her failure to file an amended complaint within the period ordered

by the district court.1

                                                II

       Under Federal Rule of Civil Procedure 10, a complaint must state its claims

in numbered paragraphs, “each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). Rule 26 requires that parties disclose to



1
 We review a dismissal for failure to follow court rules for an abuse of discretion. Betty K
Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005).

                                                2
          USCA11 Case: 20-14745       Date Filed: 08/11/2021    Page: 3 of 4



other parties the identity of expert witnesses that they may use to present expert

testimony at trial, as well as the facts or data considered by such witnesses in

forming the opinions that they will express. Fed. R. Civ. P. 26(a)(2). All litigants

in federal court—pro se or counseled—are required to comply with applicable

procedural rules. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      If a plaintiff fails to prosecute or to comply with the Federal Rules of Civil

Procedure or a court order, a defendant may move to dismiss an action or any

claim against it. Fed. R. Civ. P. 41(b). Dismissal with prejudice under Rule 41(b),

whether on motion or sua sponte, is appropriate where (i) there is a clear pattern of

delay or willful contempt and (ii) the district court finds that lesser sanctions would

not suffice. Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1338 (11th

Cir. 2005). The latter finding may be implicit or explicit. Gratton v. Great Am.

Commc’ns., 178 F.3d 1373, 1374 (11th Cir. 1999).

      Here, Revol’s appeal fails. First, her brief, even liberally construed, fails to

address the basis for the court’s dismissal of her suit—her failure to timely file an

amended complaint. Accordingly she has failed to present any argument why the

district court abused its discretion in dismissing her complaint. Second, as for the

challenge that she does assert, any error related to Rule 26 is now moot, given her

failure to comply with the court’s order directing her to file an amended complaint.

See Christian Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir.


                                           3
          USCA11 Case: 20-14745       Date Filed: 08/11/2021   Page: 4 of 4



2011) (holding that an issue becomes moot “when it no longer presents a live

controversy with respect to which the court can give meaningful relief.”).

Accordingly, order of the district court is affirmed.

      AFFIRMED.




                                          4